Citation Nr: 1646045	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to an increased disability evaluation for right ankle degenerative joint disease, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service with the United States Marine Corps from July 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to TDIU and an increased evaluation for a right ankle disability, and continued the denial of service connection for a cervical spine disability.  With regard to the cervical spine, the claim was first adjudicated in a June 2009 decision, and has been continually prosecuted since that time.  38 C.F.R. § 3.156(b).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The Veteran has a current disability of cervical spine degenerative joint and disc disease. 

2.  The Veteran injured his cervical spine in service.

3.  The Veteran has experienced "continuous" symptoms of a cervical spine disability since service separation.

4.  The Veteran's right ankle disability is manifested by marked limitation of motion without limitation of motion akin to ankylosis.



CONCLUSIONS OF LAW

1.  The criteria for service connection of degenerative joint and disc disease of the cervical spine are met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an increased, 20 percent evaluation, but no higher, for right ankle degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to the cervical spine.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

As it relates to the claim for an increased evaluation for the right ankle disorder, the RO, in a January 2011 letter, informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). .

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security records, and VA examination reports.  No additional pertinent evidence has been identified by the claimant.

As to the necessity for an examination, as it relates to the right ankle, the Veteran was afforded VA examinations in March 2011 and May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on thorough examinations of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  They also provided the necessary opinions.  Thus, the Board finds that further examinations are not necessary.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments by his attorney.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the cervical spine, the Veteran has cervical spine degenerative joint disease which is the equivalent of arthritis and a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran maintains that his current cervical spine disorder is related to his period of service, to include injuring his cervical spine when diving from a truck while performing his military duties.  

The Board notes that service treatment records do not contain any reference to a neck injury and that at the time of the Veteran's service separation examination, normal findings were reported for the spine and upper and lower extremities.  

The Veteran maintains that he sustained a neck injury in 1986 when jumping from a moving tractor trailer while on active duty in 29 Palms California.  

In support of his claim, he has submitted numerous statements from Cpl. T. D., who has indicated that he served with the Veteran at Camp Pendleton CA, 92055 in the 7th MTBN; Ist FSSG.  He indicated that he had known the Veteran for over 33 years.  He stated that he was the Veteran's friend and his roommate in the Marine Corps.  He stated that he and the Veteran were in 29 Palm California from August-November 1986.  He stated that they were driving explosives in 110-120 degrees weather.  He indicated that they always worked as a team, but this one day he did not drop the landing leg on the trailer.  He noted that the Veteran jumped out of the moving truck and told him to stop the truck because they had forgotten to drop the landing legs, which was the incident that he could exactly recall because the Veteran complained of pain in his back and shoulder area right at that moment.  He indicated that the Veteran would wake up in pain most mornings complaining of the pain in his shoulder and his back.  He stated that Marines were discouraged about complaining or going to sickbay.  He indicated that the same injury stopped the Veteran from playing sports in the Corps.  He noted that the Veteran was on the Marine Corps softball team and could remember the Veteran telling him could not play anymore because of his back.  

The Veteran also submitted a statement from his ex-wife indicating that when he returned home from the Marines in 1987 he complained of pain in his right shoulder, noting that he had hurt himself jumping out of a truck in 1986.  She also noted that the Veteran did not seek help in service as Marines were very reluctant to complain about pain in service.  

M. W. indicated that he had known the Veteran since age 10.  He noted that when the Veteran joined the Marines in 1983, they stayed in touch via phone calls.  He wanted to hear about the new things the Veteran was doing in the USMC.  He stated that in the Summer and Fall of 1986 the Veteran told him of an incident at 29 Palms, which left him in troublesome pain, and which had greatly affected his flexibility.  Ultimately, it ended his participation in sports within the Marines.  He noted that the Veteran stated that he was having great difficulty with his neck and left shoulder, which he first experienced after falling from a tractor trailer while trying to release the landing legs.  The trailer was full of munitions and the Veteran was trying to prevent an accident. 

He noted that after the Veteran did discharge, and met his wife, he mentioned how he was losing a series of jobs because he could not manage lifting heavy boxes and equipment and was limited in his ability to use his left arm and hand.  This problem continued, and led to divorce, because the Veteran could not perform physical labor that a job might require, and could not support his family.

The Veteran has also submitted treatment records from Dr. L. showing treatment for neck problems almost immediately upon his release from service.  In addition, Dr. L. has provided opinions as to the etiology of the Veteran's current neck disorder.  He indicated that he treated the Veteran in 1987 shortly after his return from the military.  Dr. L. also reported that he had reviewed the Veteran's records from an industrial injury in 1996.  He stated that it was his opinion that the Veteran's spinal injury was more likely than not caused when he jumped from the moving tractor trailer while TDY in 29 Palms California.  He indicated that he based his opinion on the Veteran receiving treatment from him from November 1987 to June 1989 on a consistent basis for the same spinal injury that he suffered from today.  He noted that it was equally important that the treatment the Veteran received was shortly after he was discharged from service in July 1987.  

The Veteran also submitted a statement from Dr. P. indicating that he was aware of the Veteran's in-service injury while TDY from Camp Pendleton in the Summer of 1986 and that it was more likely than not that the physical trauma that the Veteran suffered during his military service while TDY in the Summer of 1986 while jumping from the cab of the moving tractor trailer in 29 Palms California, was the cause of his disabling back and shoulder conditions.  

In contrast, the May 2016 VA examiner, following a review of the record and examination of the Veteran, indicated that the Veteran's cervical degenerative joint disease with radiculopathy was less likely than not related to military service.  As rationale for the opinion, the examiner indicated that the Veteran's service treatment records did not contain any evidence of complaints, treatment or diagnosis of a cervical spine condition and that the first notation of a cervical spine condition was in 1996, when the Veteran sustained a workman's compensation injury at UPS many years after discharge from military service.  The examiner indicated that when reviewing VBMS, there was a notation by Dr. K from Sequoia Occupation and Sports Injury Center, in January 1997, of an industrial injury in June 1996 while working for UPS as an unloader, resulting in the Veteran having severe neck and shoulder pain.  It was Dr. K's opinion that the neck complaints were due to industrial injury in June 1996 with UPS.  It was further observed that Dr. K indicated "that absent the industrial injury of June 12, 1996, this patient did not have any prior permanent disability."  

The examiner did note that there was a letter from a non-medical practitioner, Dr. L. dated in March 2012, indicating he has been treating Veteran for neck, shoulder and back pain for many years.  However, there was no diagnosis given other than neck pain. 

Initially, the Board finds that the Veteran currently has a diagnosed disability of cervical spine degenerative joint and disc disease.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his neck in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of a neck disorder since service separation.  The Veteran has reported having had problems with his neck since service.  His ex-wife has indicated that the Veteran reported having sustained an injury to his neck in service.  The Veteran has also submitted a statement from a lifelong friend who indicated that the Veteran told him that he had sustained a neck injury in service in the Summer of 1986.  Most importantly, the Veteran has submitted a statement from a fellow soldier who indicated that he was with the Veteran at the time he sustained his neck injury.  These individuals have attested to the Veteran's neck problems since that time.  The evidence of record is sufficient to show continuous cervical spine symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements regarding cervical spine pain since his in-service neck injury, when combined with the above lay statements, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a neck disability since service separation that was later diagnosed as arthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a Veteran is competent to testify regarding continuous neck pain since service). 

With regard to the May 2016 opinion that it was less likely than not that the current cervical spine disorder manifested in service or was aggravated by military service as there were no findings in service treatment records, the examiner did not take into account the statements from the above individuals, including one who witnessed the incident.  These opinions outweigh the apparent conflict in the Veteran's own statements regarding a service injury and a work injury.  As such, the Board finds the examiner's opinion to be of limited probative value.  Moreover, there are two opinions of record, from private health care providers, relating the Veteran's current cervical spine disorder to his period of service.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his neck in service and has experienced "continuous" symptoms of a cervical spine disability, now diagnosed as cervical spine degenerative joint and disc disease, since service separation.  As such, the criteria for service connection for a cervical spine disability under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Diagnostic Code 5003 provides a minimal 10 percent evaluation for joints affected by degenerative arthritis.  As no higher rating is possible under Code 5003 for a single joint, entitlement to increase under it need not be considered here.

Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In conjunction with his claim, the Veteran was afforded a VA examination in January 2011.  The Veteran described an intermittent throbbing pain, which was also associated with stiffness and swelling.  He felt that his right ankle gave away occasionally while walking.  The Veteran described flare-ups that occurred intermittently depending on his activity.  Activities that made his ankle pain worse included standing longer than a few minutes, walking longer than a few blocks, or driving trying to press down on the gas pedal.  He stated that when he did have a flare-up, the flare-ups could last for about 3-4 days.  During a flare-up he typically sat and rested and avoided strenuous activities.  He was being treated with medication.  He took Vicodin 5/500, one p.o,. every 4 hours as needed for pain.  This gave moderate relief with no side effects.  The Veteran denied using any kind of assistive devices.  He also denied any hospitalizations, surgery or any other injury to the right ankle.  The ankle pain did interfere with driving when he had a flare-up.  He believed that he could stand for about 10 minutes before having to sit down due to the pain, and could also walk only a few blocks before having to sit down due to the pain.  He stated that when he previously worked, he missed work 2-3 days a week due to the ankle pain.  No periods of incapacitation had been prescribed in the past year for this condition.

Physical examination of the right ankle revealed no deformity, edema or atrophy.  His anterior ankle was tender to palpation from the lateral malleolus to the medial malleolus.  He did have limited range of motion of the right ankle with dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  There was no varus or valgus angulation off the OS calcis.  After three repetitions, the range of motion of the right ankle, in all vectors, revealed no decrease in the range of motion due to pain, fatigue, weakness or lack of endurance.  A diagnosis of degenerative joint disease of the right ankle was rendered. 

The Veteran was afforded an additional VA examination in May 2016.  At the time of the examination, the Veteran reported that standing longer than a few minutes, walking longer than a few blocks, or driving trying to press down on the gas pedal caused flare-ups.  He stated that when he did have a flare-up, the flare-ups could last for about 3-4 days.  He also noted that the ankle gave out to the right side.  He had had no surgery to the ankle and no recent treatment other than conservative measures with ice and anti-inflammatories. 

Physical examination revealed dorsiflexion from 0 to 10 degrees and plantarflexion from 0 to 40 degrees.  There was pain on palpation.  After three repetitions, there was no additional loss of motion.  The examiner stated that she was unable to provide limitation of motion during flare-up or repetitive use without resorting to mere speculation.  Ankle strength was 5/5.  There was no ankylosis.  Instability was noted in the ankle.  The Veteran was noted to occasionally use an ankle brace.  

Based upon the above, the Board finds that the Veteran's residuals of a right ankle fracture has warranted a 20 percent disability evaluation throughout the appeal period.  The Veteran's symptomatology was more closely akin to that of marked limitation of motion, including having to use a brace.  The Veteran has been given the highest possible disability evaluation for limitation of ankle motion under Diagnostic Code 5271. 

The Board has considered both the lay and medical evidence regarding the claim, to include the Veteran's complaints.  The medical evidence also reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  Even when considering any additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion.  

The ranges of motion in the right ankle demonstrate that the Veteran did not have ankylosis or limitation of motion akin to that of ankylosis, and VA examiners have not found the presence of ankylosis at any time.  There has been no demonstration of abduction, adduction, inversion or eversion deformity with ankylosis.  Thus, an increased evaluation is not warranted under Diagnostic Code 5270. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the service-connected disabilities under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the Veteran's right ankle disability, and no referral for extraschedular consideration is required.  The schedular rating criteria  specifically contemplate the complaints and findings of pain, weakness, fatigability, incoordination, and limitation of motion reported by the Veteran and found on examination.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5270, 5271; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

Service connection for cervical spine degenerative joint and disc disease is granted.  

A 20 percent disability evaluation, and no more, for right ankle degenerative joint disease is granted.  


REMAND

As it relates to the claim for a TDIU, the Board notes that in addition to service connection for cervical spine degenerative joint and disc disease being granted and the disability evaluation for the right ankle disorder being increased in the above decision, the RO, in a June 2016 rating determination, which was issued subsequent to the last supplemental statement dated in May 2016, granted service connection for PTSD and assigned a 50 percent disability evaluation.  

As all of these actions have happened subsequent to the issuance of the last supplemental statement of the case, which include the RO now having to assign a disability evaluation for the Veteran's service-connected cervical spine disorder, additional development is required in order to properly address this issue.  

Moreover, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to obtain evidence regarding his current level of impairment.  The examiner(s) must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).   

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


